MEMORANDUM **
Hossian Davarzan, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings due to ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s denial of a motion to reopen for abuse of discretion, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir.2004), and we deny the petition for review.
The IJ did not abuse his discretion in denying the motion to reopen for failure to comply with the requirements set forth in Matter ofLozada, 19 I. & N. Dec. 637, 639 (BIA 1988), where Davarzan did not provide an affidavit to support his claim and the ineffective assistance is not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d at 597-98.
Davarzan’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.